Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cheng-Kang Hsu (Reg. No. 61007) on December 14, 2021.
The application has been amended as follows: 
Specification
The following title is amended to High Speed Connector.
Claims 
1. (Currently Amended) A connector, comprising: an insulating body; and a terminal assembly comprising a plurality of conductive terminals that are disposed side by 5side in the insulating body, wherein a front end of each of the plurality of conductive terminals protrudes to form a first contact point and a second contact point which are along a docking direction of the connector spaced apart on a same side of the each of the plurality of conductive terminals in sequence; and after the connector is docked with a docking connector, both the first contact point and the corresponding second contact point abut on a same docking terminal of 10the docking connector, further comprising a first insulating block disposed in the insulating body, wherein each of the plurality of conductive terminals comprises a connecting portion and a docking portion that are connected to each other at an angle, the first contact point and the second contact point are both disposed on the docking portion, and the first insulating block is formed outside the connecting portions, wherein the insulating body is provided with an accommodating cavity, a first sliding groove is disposed at a bottom of each of two sidewalls of the accommodating cavity, the first insulating block is disposed in the accommodating cavity, and end portions of the first insulating block are inserted into the two first sliding grooves respectively.
4. (Cancelled)
5. (Cancelled)
6. (Currently Amended) The connector according to claim [5] 1, further comprising a second insulating block disposed in the insulating body, wherein the second insulating block is formed outside the docking portions, and both the first contact point and the second contact point are exposed to the second insulating block.
Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Casciottie et al. (US. 5,171,154) teaches “A connector, comprising: an insulating body; and a terminal assembly comprising a plurality of conductive terminals that are disposed side by 5side in the insulating body, wherein a front end of each of the plurality of conductive terminals protrudes to form a first contact further comprising a first insulating block disposed in the insulating body, wherein each of the plurality of conductive terminals comprises a connecting portion and a docking portion that are connected to each other at an angle, the first contact point and the second contact point are both disposed on the docking portion, and the first insulating block is formed outside the connecting portions.”(Connector fig. 4, insulating body 18/20, docking connector 12, first/second contact point 66/70, and conductive terminal 52)
Casciottie et al. (US. 5,171,154) does not teach “wherein the insulating body is provided with an accommodating cavity, a first sliding groove is disposed at a bottom of each of two sidewalls of the accommodating cavity, the first insulating block is disposed in the accommodating cavity, and end portions of the first insulating block are inserted.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-3 and 6-10 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.